       Case 3:06-cv-00545-WHA Document 877 Filed 11/10/20 Page 1 of 2




 1
                           UNITED STATES DISTRICT COURT
 2                       NORTHERN DISTRICT OF CALIFORNIA
 3
                                                )   CASE NO.: 3:06-cv-00545-WHA
 4         RAHINAH IBRAHIM,                     )
                                                )   [PROPOSED] ORDER
                                                )   ENDORSING JOINT
 5               Plaintiff,                     )   STIPULATED REQUEST TO
           vs.                                  )   HOLD CASE IN ABEYANCE
 6
                                                )   PENDING IMPLEMENTATION
 7         DEPARTMENT OF HOMELAND               )   OF SETTLEMENT AGREEMENT
           SECURITY, et al.,                    )   AND TO SET SETTLEMENT
 8                                              )   STATUS CONFERENCE
                                                )
                 Defendants.                    )
 9
                                                )
10                                              )

11         Having considered the Joint Stipulated Request to Hold this Case in Abeyance

12 Pending Implementation of the Settlement Agreement and to Set a Settlement Status

13 Conference (“Joint Stipulated Request”), and all papers on file, and good cause

14 appearing therefore,

15         IT IS HEREBY ORDERED that the instant Joint Stipulated Request is
     GRANTED.
16
           The Court orders as follows:
17
           1.    All current proceedings in this action are held in abeyance, pending the
18
     completion of Defendants’ implementation of the settlement agreement and issuance
19
     of payment pursuant to the settlement agreement;
20
           2.    A Settlement Status Conference is Set for December 17, 2020, at 11:00
21
     a.m.; and
22
           3.     The Parties are to file a joint status report on or before December 15,
23
     2020, indicating the status of the Parties’ efforts to carry out the terms of the
24
     settlement agreement; whether this case and all proceedings should continue to be
25
     held in abeyance; or proposing a schedule for continuing the proceedings on
26
     Plaintiff’s Renewed Motion.
27

28
                                                     CASE NO.: 3:06-cv-00545-WHA
          ORDER ENDORSING JOINT STIPULATED REQUEST TO HOLD CASE IN ABEYANCE
            PENDING IMPLEMENTATION OF SETTLEMENT AGREEMENT AND TO SET
                           SETTLEMENT STATUS CONFERENCE
      Case 3:06-cv-00545-WHA Document 877 Filed 11/10/20 Page 2 of 2




 1             IT IS SO ORDERED.
 2        Dated: November 10, 2020.        __________________________
 3                                         HONORABLE WILLIAM ALSUP
                                           United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -2-
     ORDER ENDORSING JOINT STIPULATED REQUEST TO HOLD CASE IN ABEYANCE PENDING
      IMPLEMENTATION OF SETTLEMENT AGREEMENT AND TO SET SETTLEMENT STATUS
                                    CONFERENCE
